United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1291
                                   ___________

James Wright Porter,                 *
                                     *
           Appellee,                 * Appeal from the United States
                                     * District Court for the
      v.                             * District of South Dakota.
                                     *
Nathan Johnson; Robert D. Johnson;   *      [UNPUBLISHED]
Northland Auto Center, Inc.,         *
                                     *
           Appellants.               *
                                ___________

                             Submitted: July 23, 2009
                                Filed: July 28, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Nathan Johnson, Robert Johnson, and Northland Auto Center appeal from an
order of the District Court1 that reversed the Bankruptcy Court's grant of summary
judgment in their favor. Upon careful de novo review, see Contemporary Indus. Corp.
v. Frost, 564 F.3d 981, 984 (8th Cir. 2009) (standard of review), we conclude that the
District Court properly reversed the grant of summary judgment for the reasons stated



      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
by the court in its opinion and that the arguments raised in appellants’ brief provide
no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-